United States Department of Labor
Employees’ Compensation Appeals Board
_________________________________________
A.T., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
Hampton, VA, Employer
_________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1970
Issued: February 24, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 11, 2014 appellant filed a timely appeal from an August 1, 2014 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish a traumatic injury in
the performance of duty on March 27, 2014.
FACTUAL HISTORY
On April 2, 2014 appellant, then a 52-year-old health technician, filed a traumatic injury
claim alleging that on March 27, 2014 she injured her left shoulder and rotator cuff in the
1

5 U.S.C. § 8101 et seq.

performance of duty. She was lifting a patient to place him in the overhead lift for a shower.
The employing establishment checked the box “yes” in response to whether their knowledge of
the facts agreed with the statements of the employee and/or witnesses. It was noted that on
April 1, 2014 the employing establishment received a telephone call from appellant informing
that “she had a slip for light duty because she had hurt her arm. When questioned, [appellant]
stated that she did not know how or when she had hurt her arm.”
In an April 1, 2014 report, Dr. Anthony R. Russo, Board-certified in family medicine
noted that appellant complained of constant sharp pains in her left shoulder for a few days. He
related that appellant believed the pain was “related to moving a patient wrong,” and that it
radiated down her left arm and was worse with movement. Dr. Russo diagnosed left shoulder
pain.
By letter dated June 12, 2014, OWCP advised appellant that additional factual and
medical evidence was needed. It noted that a rotator cuff tear was a significant injury and she
was asked to explain why she did not immediately report it to her supervisor. OWCP allotted
appellant 30 days to submit the requested information.
In a memorandum of telephone call dated June 13, 2014, appellant notified OWCP that
the patient was on the gurney and she was trying to put his pajama top on and she put her
shoulder underneath him and pulled her shoulder. She indicated that she went to “Sentera Minor
emergency” afterwards and that she did not report the injury because it happened at four a.m. and
her supervisor was not there.
In a June 17, 2014 statement, appellant explained that her shift started at 4:00 a.m. and
ended at 12:30 p.m. She indicated her injury occurred at 5:00 a.m. on March 27, 2014.
Appellant noted that on that date there were no nurse care managers on the floor. She explained
that the other nurses were busy doing medications and nursing notes for the overnight shift.
Appellant stated that she had mentioned her injury to a coworker. She explained that she was
caring for a patient during his bowel care and shower that morning. While the patient was on the
gurney, appellant was preparing him to return to bed when she tried to lift his shoulder and held
it up with hers, so she could pull his pajama shirt down under his back. She explained that this
was how he wanted it to be done. Appellant noted that his right shoulder slipped off her left
shoulder and her shoulder went back. She explained that she heard a “pop” and she believed that
she had just pulled a muscle and felt it would work itself out, so she continued to work the rest of
her shift. However, when appellant went home, her shoulder was sore. It continued to bother
her as she worked on March 28 and 29, 2014. Appellant was not scheduled to work on
March 30, 2014, so she took it easy and rested her shoulder. She explained that she returned to
work on March 31, 2014 and it was still hurting. Appellant’s manager was not there on Monday
and appellant did not see her to report it to her. Appellant explained that by Tuesday morning,
April 1, 2014, her shoulder hurt such that she went to the Sentra Miner Emergency Clinic and
called the employing establishment to let them know that she could not come in to work. She
confirmed that she had no prior history of injury to her shoulder.
In a separate statement also dated June 17, 2014, appellant’s husband provided a
statement in which he indicated that appellant came home from work on March 27, 2014 and
informed him that she hurt her left shoulder at work. Additionally, he noted there was no one

2

there to whom to report the incident. Appellant’s husband reiterated appellant’s description of
the incident and the events subsequent to the incident.
By decision dated August 1, 2014,2 OWCP denied appellant’s claim on the grounds that
she did not establish an injury as alleged. It found that the evidence did not demonstrate that a
specific event, incident or exposure occurred at the time, place, and in the manner alleged.3
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA4 and that an injury was sustained in the performance of duty.5 These
are the essential elements of each compensation claim, regardless of whether the claim is
predicated upon a traumatic injury or an occupational disease.6
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether the fact of injury has been established.
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that she actually experienced the employment incident at
the time, place, and in the manner alleged.7 In some traumatic injury cases, this component can
be established by an employee’s uncontroverted statement on the Form CA-1.8 Second, the
employee must submit sufficient evidence, generally only in the form of medical evidence, to
establish that the employment incident caused a personal injury.9
An alleged work incident does not have to be confirmed by eyewitnesses in order to
establish that an employee sustained an injury in the performance of duty, but the employee’s
statement must be consistent with the surrounding facts and circumstances and the subsequent
course of action.10 A consistent history of the injury as reported on medical reports to the
claimant’s supervisor and on the notice of injury can also be evidence of the occurrence of the

2

OWCP also issued a July 30, 2014 decision which appears to have been superceded by the August 1, 2014
decision.
3

OWCP initially dated the decision July 30, 2014; however, it reissued the decision on August 1, 2014.

4

Joe D. Cameron, 41 ECAB 153 (1989).

5

James E. Chadden, Sr., 40 ECAB 312 (1988).

6

Delores C. Ellyett, 41 ECAB 992 (1990).

7

Julie B. Hawkins, 38 ECAB 393, 396 (1987).

8

John J. Carlone, 41 ECAB 354 (1989).

9

See id. For a definition of the term “injury,” see 20 C.F.R. § 10.5(ee).

10

Rex A. Lenk, 35 ECAB 253, 255 (1983).

3

incident.11 Such circumstances as late notification of injury, lack of confirmation of injury,
continuing to work without apparent difficulty following the alleged injury and failure to obtain
medical treatment may, if otherwise unexplained, cast sufficient doubt on an employee’s
statements in determining whether a prima facie case has been established.12 Although an
employee’s statement alleging that an injury occurred at a given time and in a given manner is of
great probative value and will stand unless refuted by strong or persuasive evidence,13 an
employee has not met this burden when there are inconsistencies in the evidence such as to cast
serious doubt upon the validity of the claim.14
ANALYSIS
The Board finds that this case is not in posture for decision.
The Board finds that the evidence is sufficient to establish that appellant experienced the
March 27, 2014 work incident at the time, place, and in the manner alleged. Appellant explained
that her shift started at 4:00 a.m. and ended at 12:30 p.m. Additionally, she stated her injury
occurred at 5:00 a.m. on March 27, 2014. Appellant alleged that on that date, there were no
nurse care managers on the floor and that other nurses were busy doing medications and nursing
notes for the overnight shift, although she mentioned her injury to a coworker. Furthermore, she
explained in great detail how the incident occurred. Appellant was caring for a patient during his
bowel care and shower that morning. As the patient was on the gurney, she was preparing him to
return to bed when she tried to lift his shoulder and held it up with hers, so she could pull his
pajama shirt down under his back, as this was how he wanted it to be done. Appellant explained
that his right shoulder slipped off her left shoulder and her shoulder went back. She heard a
“pop” and she believed that she had just pulled a muscle and felt that it would work itself out, so
she continued to work the rest of her shift. However, when appellant went home, her shoulder
was sore. It continued to bother her as she worked on March 28 and 29, 2014. Appellant was
not scheduled to work on March 30, 2014, so she rested her shoulder. She explained that she
returned to work on March 31, 2014 and it was still hurting but her manager was not there and
she did not see her to talk to her. Appellant explained that by Tuesday morning, April 1, 2014,
her shoulder hurt such that she went to an emergency clinic and called the employing
establishment to let them know that she could not come in to work.
The Board notes that appellant filed her traumatic injury claim and sought medical
treatment within four days of the incident. Appellant also explained that her late notification was
because no one was there on the date of the incident, that she continued to work, and that she
also tried rest. Additionally, she noted that on March 31, 2014 her manager was not present.
The Board notes that the report from Dr. Russo dated April 1, 2014 also contains a history
related to an injury due to moving a patient. Appellant provided a sufficiently consistent history
11

Id. at 255-56.

12

Dorothy M. Kelsey, 32 ECAB 998 (1981).

13

Id.

14

Joseph A. Fournier, 35 ECAB 1175 (1984).

4

of injury to her physicians and to OWCP. An employee’ s statement alleging that an injury
occurred at a given time and in a given manner is of great probative value and will stand unless
refuted by strong and persuasive evidence.15 Not only is there no strong evidence contradicting
appellant’s statement regarding how the incident occurred, there is considerable evidence
supporting her statement. The Board also notes that the employing establishment checked the
box “yes” in response to whether their knowledge of the facts agreed with the statements of the
employee and/or witnesses. Although the employing establishment noted that “when questioned,
employee stated that she did not know how or when she had hurt her arm,” the Board finds that
this statement is not supported by the record as appellant has explained exactly how her injury
occurred. The record also contains a statement from appellant’s husband, who corroborated
appellant’s account. This statement is of more limited value because of appellant’s husband’s
obvious interest in having his spouse’s claim accepted. The employing establishment did not
provide any other information to suggest that the incident did not occur. Under the
circumstances of this case, the Board finds that appellant’s allegations have not been refuted by
strong or persuasive evidence and that there are no inconsistencies which are sufficient to cast
serious doubt on her version of the employment incident.16 Consequently, appellant has
established the occurrence of the March 27, 2014 work incident.
As OWCP denied appellant’s claim for failure to establish the occurrence of an
employment incident on March 27, 2014, it had not considered the medical evidence with regard
to establishing causal relationship. The case will be remanded to OWCP for evaluation of the
medical evidence to determine whether she sustained a medical condition and disability due to
the accepted March 27, 2014 work incident. After such further development as it deems
necessary, it should issue an appropriate decision.
CONCLUSION
The Board finds that this case is not in posture for decision. The weight of the factual
evidence establishes that the incident occurred as alleged. OWCP must now determine whether
the medical opinion evidence establishes that this incident caused an injury.

15

See Allen C. Hundley, 53 ECAB 551 (2002).

16

See M.H., 59 ECAB 461 (2008).

5

ORDER
IT IS HEREBY ORDERED THAT the August 1, 2014 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded for further action
consistent with this opinion.
Issued: February 24, 2015
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

